

114 S3490 IS: Strengthening the Department of Homeland Security Secure Mail Initiative Act
U.S. Senate
2016-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3490IN THE SENATE OF THE UNITED STATESDecember 1, 2016Mr. Menendez (for himself, Mr. Perdue, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo direct the Secretary of Homeland Security to provide for an option under the Secure Mail
			 Initiative under which a person to whom a document is sent under that
			 initiative may require that the United States Postal Service obtain a
			 signature from that person in order to deliver the document, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Strengthening the Department of Homeland Security Secure Mail Initiative Act. 2.Option for signature requirement under the Secure Mail Initiative (a)In generalBeginning not later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security shall provide for an option under the Secure Mail Initiative (or any successor program) under which a person to whom a document is sent under that initiative may require that the United States Postal Service obtain a signature from that person in order to deliver the document.
 (b)FeeThe Secretary shall require the payment of a fee from a person requiring a signature under subsection (a). Such fee may be set at a level that will ensure recovery of the full costs of providing all such services. Such fee may also be set at a level that will recover any additional costs associated with the administration of the fees collected.
 3.ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to Congress a report which includes—
 (1)the implementation of the requirements under section 2; (2)the fee imposed under section 2(b); and
 (3)the number of times during the previous year that a person required a signature under section 2(a).